         CASE 0:16-cv-00792-ECT-TNL Doc. 31 Filed 07/08/21 Page 1 of 3




                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF MINNESOTA
                                                                                                RECEIVED
                                                                                                      BY MAIL


                                     CNIL No.    0   :   L6-c   v -007 92-PJS-TNL                JUL    0I    2021

                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                                  ST. PAUL,       MN '
Robert A. Kunshier, pro se
                   Petitioner

V.
                                                                    MOTION TO LIFT THE
Tim Walz,   as Govemor          of
The State of Minnesoti                                              STAY ORDER

Jodi Harpstead, as Commissioner
of   the Minnesota Department        of
Human Services, and


The STATE OF MINNESOTA
                   Respondent



Pursuant to Fed. R. Civ. P.25(d), Jodi Harpstead, in her official capacity as the

current commissioner of the Department of Human Services, is automatically substituted
for former commissioner Emily Johnson Piper. Fed. R. Civ. P. 25(d), in addition Tim
Walz as the current governor of Minnesota, is automatically substituted for former
governor Mark Dayton.


        A   pro   se   party is not trained in the law and is not required      to   plead his claims with all        of
        the lega-l terminology that the court would expect a lawyer to invoke. See Wishnatslqv                     v.

        Rovner. 433 F.3d 608, 610 (8t' Cir. 2006) (recognizing "the requirement that pro se
        complaints be construed even more liberally than counseled pleadings. "); Price                      v.

        Mood)t. 677 F.2d 676, 677 (8'h        Cir.       1952) (noting that ^"The allegations of a pro se

        complaint are held to less stringent standards than lawyer-drafted pleadings") (citation
        omitted)).
                                                                                           SCANNED
                                                                                            JUL 0 I     2021
                                                         Page 1 of 3
                                                                                       U.S. DISTRICT COURT ST. PAUL
        CASE 0:16-cv-00792-ECT-TNL Doc. 31 Filed 07/08/21 Page 2 of 3




On June 30,2021, The Honorable United States District Judge, Donovan W. Frank,

issued two orders in the ongoing Karsjens case (0:11-cv-03659-DWF-TNL):

   a   MEMORANDUM OPINION AND ORDER (copy included)
   a   ORDER (copy included)

In the Memorandum Opinion and Order, The Honorable United States District Judge,
Donovan W. Frank, states: (See page I2),

        " Moreover, the Courtfinds that allowing the Proposed Fourth Amended Complaint

       would improperly expand the scope of the Eighth Circuit's remand. As discussed above,
       the Eighth Circuit clearly         dffirentiated between Plaintffi' release related claims
       (Counts    I and II) and their conditions of confinement claims (Counts V-VII) and
       instructed this Court to consider the latter under specific legal standards. See Karsjens
        11,988   F,3dat    1051. This Court is boundby that directive. Thompsonv. C.LR.,821 F.3d

        1008,   l0l I   (8th   Cir.   2016). The Court therefore c'annot permit   Plaintffi to expand their
       claims beyond the interpretation the Eighth Circuit gave them, and whichformed the

       basis of the remand.       "


In regards to this, the current matter of this writ concerns violation of Mr. Kunshier's State and
Federal Constitutional Rights, conceming release. This matter has been brought forward from the
Minnesota Supreme Court, and the enter release process from the Minnesota Civil Commitment

and Treatment Act has been met. With the above statement from The Honorable                  United States
District Judge, Donovan W. Frank, Karsjens can no longer be said to address the issues
of release, raised in this matter.


It would appear from The Honorable United States District Judge, Donovan W. Frank,
ORDER, that he also is not excepting any other documents and that all documents must
go through the appointed counsel, because the listed counsel does not represent Mr.

Kunshier, in the current writ of habeas corpus. His case can no longer be consider by The
Honorable United States District Judge, Donovan W. Frank, as part of Karsjens.




                                                    Page 2 of 3
          CASE 0:16-cv-00792-ECT-TNL Doc. 31 Filed 07/08/21 Page 3 of 3




This Writ of Habeas Corpus, has not been issued, therefore there is no'opposing party to

notifu.
BASED on this, Mr. Kunshier, respectfully requests that the STAY ORDER issued
this matter   lift   and the writ be allowed to proceed.


Pursuant to Penalty of Perjury and 28 U.S.C.    51746,I swear the foregoing is true and correct to
the best of my knowledge and ability:


Respectfully Submitted,




    9a1",     H.. h(

                                                       ilo I        l,( ('
                                                                Signature
                                                       Robert A. Kunshier, pro se
                                                       11   11 Highway # 73

                                                       Moose Lake, MN 55767




                                              Page 3 of 3
